Citation Nr: 1425864	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to January 1946, and from February 1946 to December 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 1999 RO decision denied service connection for residuals of a cold weather injury.  The Veteran was notified of this decision, but did not file a timely appeal.

2.  New and material evidence was received within the appeal period of the February 2002 RO decision reopening and denying service connection for residuals of a cold weather injury.

3.  The Veteran has residuals of a cold weather injury that was incurred in service.


CONCLUSIONS OF LAW

1.  The RO's May 1999 decision, which denied service connection for residuals of a cold weather injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

2.  The evidence received since the May 1999 rating decision is new and material to reopen the appellant's claim of service connection for residuals of a cold weather injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The February 2002 RO decision did not become final as new and material evidence was submitted within one year of the appeal period.  38 C.F.R. § 3.156(b).

4.  The criteria for service connection for residuals of a cold weather injury have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The RO originally denied the Veteran's claim for service connection for residuals of a cold injury in May 1999 finding no evidence of current cold injury residuals.  The Veteran did not perfect an appeal of that decision, no new and material evidence was added within the appeal period, and no service department records have since been associated with the Veteran's file.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

The Veteran subsequently sought to reopen his claim for service connection for residuals of a cold injury.  The Veteran was afforded a VA examination in November 2001 in which he was found to have cold injury residuals.  By rating decision dated February 2002, the RO concluded new and material evidence had been received,  reopened the claim, and denied it on the merits.  The Board also finds that new and material evidence sufficient to reopen the claim has been added to the record since the 1999 denial.

The Veteran timely filed a notice of disagreement with the February 2002 RO decision and a statement of the case was issued in March 2003 and a supplemental statement of the case (SSOC) was issued in May 2004.  Less than two weeks later, the Veteran submitted a letter signed by a former member of the 87th Infantry Division describing how frost bite casualties were treated and stating that "it appears you went through our medical wards for treatment."  An accompanying report reflects that between December 1944 and February 1945, 530 cases of trench foot from the 346th Infantry Regiment were treated.  The RO did not subsequently issue an SSOC considering the May 2004 evidence.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The Board finds that the letter submitted in May 2004 constitutes new and material evidence.  Therefore, the Board finds that the February 2002 decision did not become final and the May 2004 evidence should be considered as having been filed in connection with that reopened claim.  See 38 C.F.R. § 3.156(b).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran contends he experienced frostbite of his feet, hands, and ears while in Europe between January and March 1945.  

The Veteran was afforded a cold weather injury examination by the VA in November 2001.  He reported he was exposed to temperatures between 0 and 12 degrees from January to February 1945.  He stated he slept in fox holes without any heat.  He claimed he was dressed in fatigues, leather boots and an overcoat.  He related he would go to the aid station or sick call every day to have his feet warmed up and get a new pair of socks.  He recalled his feet getting wet and indicated there were changes in the color of his feet.  He alleged he had a hard time holding a gun because of the numbness of his hands.  He asserted that throughout the years, his feet had continued to turn blue/black with cold weather changes.  Following an examination, the pertinent diagnoses were cold weather residuals to the feet with degenerative changes noted, more likely than not related to service, and worsened with peripheral vascular disease; and Raynaud's phenomenon.  The examiner indicated the evidence of cold weather injury residuals included X-ray changes and neurovascular changes on clinical examination.

During the RO hearing in March 2004, the Veteran provided testimony regarding his exposure to cold weather while in service.  He asserted he has had problems with his hands and feet since, particularly in the wintertime.  He said he complained about his hands and feet being cold when he started seeking treatment at the VA in the 1950s but that nothing was done so he quit complaining about it until more recently.

In May 2004, the Veteran submitted a statement from a representative of the 87th Infantry Division Association.  It was indicated that the clearing company was the last medical unit before casualties left the battle area.  When a frostbite casualty was gangrenous, he would be sent to a field hospital, but if the frostbite had not advanced to that stage, the soldier would be kept on the medical wards for treatment and then would be returned to duty.  It was stated the Veteran went through the medical wards for treatment.

Although no service treatment records reflecting the Veteran's treatment for frostbite have been associated with his claim's file, the Board finds that the Veteran is competent and credible to report that he was exposed to cold and that he was treated for cold injury in service.  The Board notes that the Veteran's records reflect his service in the field during the winter of 1945.  Despite the lack of service treatment records, and considering the letter by the representative of the 87th Infantry Division Association, the Board finds that the Veteran should be given the benefit of the doubt that he was treated for cold exposure in service as it is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a)

Further, a VA examiner diagnosed the Veteran with cold weather injury residuals to the feet, which the examiner attributed to the cold exposures reported by the Veteran in service.  Although the Veteran himself is not competent to diagnose and opine as to the etiology of any cold weather injury residuals, he is competent to describe the onset of the readily observable symptoms and to state that his exposure to cold occurred in service.  Thus, although the VA examiner's etiology opinion is based on the Veteran's report of frostbite in service, the Board has found that report to be competent and credible, and therefore does not detract from the probative value of the VA examiner's opinion.

Accordingly, the Board finds that the Veteran is entitled to service connection for cold injury residuals.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for residuals of a cold injury is granted.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


